\) D                             Case 2:19-cv-02219-PD
                                            -·~   ~·T.IJ                 ,..
                                                         Document 1 Filed 05/22/19 Page 1 of 31


   '"". . "''"                                      pD                                   CIVIL COVER SHEET
   'f'he,JS441:1Vilci:m:nhect ind die in!.'01111at1U11~1idncd hcremne1thcr replace norw!lflleinemthcfltmg and scrv1ciHti'pleadm1l3 or othcrj)llpcrs as required t>y law. except as
   provided bY Ioctl mlcs.or court. lhlt fonn, 'a~ by the Jud1c1al Conference ofui&Uttltcd Slltli:S m September 1974, 1s required for the use of the Clerk of Court for the
                                                                                                                                                                                       1911 ::i2 ~ 1 9
   PUIJlOlle 4Illllllntlnt llledvtl ~l !!beet.                (SEE INSTRUCTIONS ON NEXT l'AGll Ur 71/JS'fl()JWJ

   I. (1) PLAINTIFFS                                                                                                        DEFENDANTS
    SA COMUNALE CO, INC                                                                                                   REDDY-BUFFALOES FIRE PUMP ET AL AND
                                                                                                                          ENGINEERING. LLC.
         (b)                                                                                                               County of Residence of First Listed Defendant

                                                                                                                            NOTE.       IN t.Al'it)CONDEMNAT!ON CASES, USE
                                                                                                                                        TllEUACT OF LAND INVOL VF.O.


         (c) Attorneys (Fir"' Na••· Ad<iu><. and Ttleplld                                                                    Attorney& (If Know11)
   C1pr1an1 & Werner
   450 Sentry Parkway. Suite 200
   Blue Bell, PA 19422     (610-567-0700)

  II. BASIS OF JURISDICTION (Place an "X" l~OMeBOJl'Otlly)                                                   Ill. CITIZENSHIP OF PRINCIPAL PARTIES (]'tac•""                                                   "X" tn °"'Box/or p1,.,n1iff
                                                                                                                      {For Diversity Casu Only)                          F                            a>td o.,.. Box for ~:nd1J111~EF
  ::J I




                                                                                                                                               Q~·3 Vl~carparated
            U.S. Govemmcnt                                   ral Questlon
              Plamt1fC                                       S. Ga ..rn...111 Not a Parly)                       Cinzca ofThis State                              :'.J       I   lncorponteol or Pnne1pal l'la.:o              4    u    4


  CT 2      U,S Government
               Defeadlult
                                                            ersity
                                                            nd/cate c111..ivhip ofl'arlleJ "' fle1f1 /ll)
                                                                                                                 Cil1zon of Anolber SW•              ""                      2
                                                                                                                                                                                   of811s1ncss tn Tins Sllote

                                                                                                                                                                                              a1"' PnflClpal Place
                                                                                                                                                                                    of Bustnoss 111 Ano1her State
                                                                                                                                                                                                                     (JS u5
                                                                                                                 C~1zen    or Swb1ec1 of a                        l          3   Foreign 'Nanon                                6
                                                                                                                   ll'MI    11-'
  IV. NATURE OF SUIT                             'fnce111• "X"m<Mirh«          ·~                                                                                  Chck here tllf:

  CJ 110 [nsurance                                rERSONAL llllJURY                     PERSONAi.iNJURY          CJ 62S Drag Rolaicd Seizure              :::J   422 Appeal 21USC151                 0 375 Folso Cl11.m1Act
  Cl 120 Marine                            0 310 A"Jllane                       (1 36.S Pofl_onal Injury •              of Property 21 USC Iii            :::J 423 Witlldrawal                       0 376 Qw Tam (JI USC
  !'J 130 Mdler Act                        CJ 315 Airplane Product                    l'roducl Liability         0 690 Oiiier                                      21 <!SC 157                                 3729(•))
  CJ 140 Ncgotiabrc lns1rument                 Li.lnli!y                        0 367 Hcaltll Ctn/                                                    t:;::JBiJ[jf.itfjiW'jCfi=:t
                                                                                                                                                                          0                              400 State Re1pport10t1mcnt
  CJ I 50 Recovery of Oveq>11ymcnt    0 320 Assoult, Libel &                             Pkomoaocutlc.L                                                                   r1                             410 Anlilrust
             & Enfurcemc•r of ~I               Slander                                   Personal lnJllIY                                   (J 12C Copynghts              n                              4'30 Banks Ill<! Haakmg
 :'.J   IS I Medicare Act             0 330 Federal Employers                            Product L1abd1ty                                   CJ 130 Pate•t                 D                              450 ComnierCIO
 (1     l.52 Recovery of Defaulted             Llab1hty                         :::J 368 Asbestos Personal                                  CJ &lS l'l!Cnl ·Abbreviated   CJ                             460 Dcportalion
             Srudent Loans            CJ 340 Marine                                       lRJlll'Y J>rodKct                                          New Drag Appllcation D                              470 lt1cketeer lnllucnccd 111d
             (Excludos Yetorans)     0 345 Marine Product                                 Liability                                         CJ 140 Tn1den11irk                                                Comipt Organizations
           3 Rcco~ of0vC7Jlaym""t              L1ab1lity                               PERSONAL     PROPERTY t;;:;::=lJit!i:=:;:=:t~$i~ti~aJifi:f:=:ln                                                   410  Consumer Credit
             of Veteran's Bonolils   (J 350 Motor Vehicle                       0 370 Other Fraud             n 710 fur Labor Sw.dards      D 161 H!A (!J9jff)            CJ                             490 Cable/Sat TV
 CJ     16 S1ockholders' Sutl:s      CJ 35.5 Motor Verucle                      CJ 371 Truth HI Lendmg                 Act                  :::J 162 Block Lung (923)     0                              150 Sccurtlles/Commodlllcs'
 CJ     190 her Contract                      l'rodoot Liability                :::J 330 Otller Persooal      CJ 720 L&bor/Managcmcnt       ::J 163 DlWC/DlWW (405(g))                                        Exehengo
 QI(    19 Coatracl Producl L••bihty :::J 360 Other l'or.mnal                            Ptopeny Damtgc                Rclonons             ::J 16<1 SSJO Title XVI       CJ                             190 Other 8t&l11tory Acllons
 ('J    I Fruchisc                            lnJouy                            (J 315 Property 0"'1ag•       CJ 740 Railwoy 1,abar Act     0 165 RSI (405(r;))           0                              191 Agncultural Acts
                                     0 362 PetlCHal l1'lfll< ·                           Product Ll&b1hty     :::J 751 Ylll!Uly ond Medical                               0                              193 Envtronmcnbll Mallcll
                                                       Medical Miii    C!lce                                               Leave Act                  t=iiliiiiif;;l:Aa~iiL:JO                         895 Freedom ofl•fbrmllion
 lt"::t.::ii!~i!il[ifI=~~:J~~l'ii!iUn:'.~:µjjiiiiileiimil~:la                                                       190 oocr Labor 1.1n1•tioo                                                               Act
                                           CJ    440
                                                   Othmr Civil Rll!hts                 llaileu Carpua:           CJ 791 Employee Rettnnnenl               0 170 I axes (U.S Pl&1nt1ff                0 896 Arbttra110n
                                           '.J   441
                                                   Voting                       :::J   4tl3 Ahcn Dctamoe                  Jacome Stcanty Act                     or Dcfe11d211t)                     0 199 Adnurustrallvs Procedure
 :'.".! 230 Rent Lease .r. Ejec1m.e11t     :1    442
                                                   !:mploymont                  CJ     S 10 Molions lo Vacalc                                             (1 171 IRS· -Thml Porty                          Acl/Rcv1cw or Appeal of
 ::J 240 Tort• lo L11nd                    '.J   443
                                                   Housm&f                                  Scn1e11ee                                                            26 USC 7609                               Agency DeciSJOft
 (J Z45 Tort l'roduct :..iablhty                   Acco!Illl1Qdt111oas          CJ     530 Gcncnl                                                                                                    0 950 CORSfltunona.hty of
 :'.J 290 All Other Ren] Property          '.J 445 Amer w/Dis1bililics •        CJ     BS Deal~ l'enalty                                                                                                   Sloto Statutes
                                                   Employment                          Oilier:                   Cl 462 NatnralitatiOfl ApphcKbon
                                           n   446 Amer wlD1""'"lnics •         r1     540 Mandamus & O!her      CJ 465 Other Immigration
                                                   Other                        0      550 Civil Rights                   Actio•s
                                           iJ 448 EdKCltHll'I                   (J 5'5 Prison Condition
                                                                                CJ 560 Civil Detainee
                                                                                          c ...ditions of
                                                                                          CORfincmcnl

               GIN (Pl«c• a11 "X" ill One Bu:< Only)
               inti           O 2 RC~d from                                                                 O 4 Reinststed or                             Cl 6 Mu:tid1strlct                                     ~   I M1.1ltid1stnct
                    ing              StntcCOurt                                                                  R~d                                            L1t1gat1011 •                                             Liti&ation "
                                                                                                                                                                Transfer                                              DltW!r~
                                                  Cite the U S Civil Statute under which you ere fihng (0. 8ol c/Uj11r/1tllc:l/m1al <1111111a 11Mla• lll..nity)
                                                   4
               USE OF ACTION                            1c..,..fdes_c:_tipl-...io1t-of_ca_u_se_:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                 Jo.u""r...
                        Product Liabil Breach ofWal'l'ant & N                                                       n nee.
 VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                           DEMAND$                                                   CHECK YES only If demanded in complaint
      COMPLAINT:           UNDER RULE 23, FR Cv P                                                                                                                            JURY DEMAND:         CJ Yes     ONo
 VIII. RELATED CASE(S)
       IFANY             (See lnsln"/lom)
                                                                                                                                                                 DOCKET NUMBER                    -1Ul.12 20UL

    RECE!l'T U                           AMOUNT                                                                                              JUDGE                                      MJ\O JUDGE
                             Case 2:19-cv-02219-PD
                                       '-":: '·- ~ Document 1 Filed 05/22/19 Page 2 of 31
                                                                        ~


                                             PD          .
                                                                  UNITED STATES DISTRICT COL'RT
                                                            FOR TH~ EASTER.~ DISTRICT OF PENNSYLVANIA
                                                                                 •       DESIGNATION FORM
                                                                                                                                            19                 2 2 19
                         (ir,,bt111S11d by CQlllfStl/vr pr0.. $11 plaintiff to 1nJJcat1 tJie category ofthe Case for the pwpose Ofassignment to tht appropriate calendar)
                                                                      2900 Newpark Drive, Barberton, OH 44203
   Address of Defendant: . . . _ _ _ _ _ _ _ _ _ _ _ _ _ _S_e_e~A_tt_a_c_h_e_d_____~--------
   Place of Accident, Incident or Transaction: _ _ _ _ _ _ _ _ _ _ _ _ _P_h_ila_d_e_lp_h_i_a_________~--



  RELATED CASE, IF ANY:
                                                                       Judge: _ _ _ _ _ _ _ _ _ _ _ __
  Case N u m b e r : - - - - - - - - - - - -                                                                                         Date Terminated:---------

  Civil cases are deemed related when Ya is answered to any of the following questions:

   l.     Is this case related to property included in an earlier numbered suit pending or withm one year
          previously terminated action in this court?
                                                                                                                                         YesD
  2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
          pending or within one year previously terminated action in this court?

  3.      Does this case involve the validity or infringement of a patent already in suit or any earlier
          numbered case pending or within one year previously terminated action of this court?
                                                                                                                                         YesO
  4.


  I certify that, to my knowledge, the within case                                                            now pending or within one year previously terminated action in

 :::urtfb7                  J7$    above.

                                                                                Attorney-at-                                                        Allorney l.D. # (ifapplicable)


 CIVIL: (Place a Vin one category only)

 A.             Fedel'llL QHatio11 C11Ses:                                                         lJ.   Divenil;y J11ristliclio11 C11Sa:

 D       i.  Indenmity Contract, Marine Contract, and All Other Contracts                         0      I.    Insurance Contract and Other Contracts
D        2.  FELA                                                                                 D      2.    Airplane Personal Injury
D        3.  Jones Act-Personal Injury                                                            D      3.    Assault, Defamation
D


                                                                                               ®
         4. Antitrust
                                                                                                  D~:
                                                                                                               Marine Personal Injury
         .s. Patent
§
a
         6. Labor-Management Relations
         7. Civil Rights
         8. Habeas Corpus
                                                                                                         6.
                                                                                                         7.
                                                                                                         8.
                                                                                                               Motor Vehicle Personal Injury
                                                                                                               Other Personal Injury (Please s p e c i f y ) : - - - - - - - - -
                                                                                                               Products Liability
                                                                                                               Products Liability - Asbestos
         9. Securities Act(s) Cases                                                                      9.
8D     • 10. Social Security Review Cases
             All other Federal Question Cases
         II. (Please specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                               All other Diversity Cases
                                                                                                               (Please specify)• _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                 ARBITRATION CERTIFICATION
                                                       (I'h11 effect of thts certtficat1on U lo rem011e the case from eligibility for arbitratio'll.)

 I, ._.___,..J_o_h_n_M_._c_a_m_p_b_e_l_I___,_counsel ofrecord or prose pla.mtiff, do hereby certify

                    uant to Local Civil Rule S3.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
                    ed the sum ofSl.S0,000.00 exclusive of interest and costs:

      D        Relief other than monetary damages is sought. .


DATE.         sb-1 /1(  I                                                                                                                          Attorney ID. # (if app/tcable)



c1.. -   (5/2011)

                                                               MAY 22 2019
                Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 3 of 31
                              ..
~··




      D                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PE~'NSYL VAA'IA

                                   CASE MANAGEMENT TRACK DESIGNATION FORM

                             S.A. Comunale Co. Inc.                               CIVIL ACTION

                                    v.
                   Reddy-Buffaloes Fire Pump, Inc.
                    and Lacrosse Engineering. LLC
                                                                                          19            2219
                                                                                  NO.

      In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
      plamtiff shall complete a Case Management Track Designation Form mall civil cases at the time of
      filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
      side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
      designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
      the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
      to which that defendant believes the case should be assigned.

      SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

      (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

      (b) Social Security Cases requesting review of a decision of the Secretary of Health
          and Human Services denying plamtiff Social Security Benefits.                                   ( )

      (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

      (d) Asbestos - Cases involving claims for personal injury or property damage from
          exposure to asbestos.                                                                           ( )

      (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
          commonly referred to as complex and that need special or intense management by
          the court. (See reverse side of this form for a detailed explanation of special
          management cases.)

      (f) Standard Management - Cases that do not fall into any one of the other tracks.



         5/21/2019                                                         John M. Campbell
      Date                                                                    Attorney for Plaintiff
         610-567-0700                                                      icampbell@c-wlaw.com

      Telephone                              FAX Number                       E-Mail Address


      ( Civ. 660) i 0/02




                           MAY 22 2019
                        Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 4 of 31


                               ·~   CIPRIANI & WERNER
           PD                               A PROl'ESSIONAL CORPORATION


                                                 ATTORNEYS AT LAW

JOHN M. CAMPBELL                                  450 Sentry Parkway, Sutte 200         A Mtd-Atlanuc Liugauon Furn
icampbell@c wlaw.corn                                 Blue Bell, PA 19422
                                                                                             V1stt us onhne at
                                                     Phone (610) 567.0700                   wwwC.WJ..AW.corn
                                                      Fax' (610) 5670712

                                                      www C-WI..A W.corn




                                                      May 21, 2019
                                                                                            2219

         VIA FEDERAL EXPRESS

         Clerk, U.S. District Court
         Eastern District of Pennsylvania
         US Courthouse
         601 Market Street Room 2609
         Philadelphia, PA 19106

                   RE:     S.A. Comunale Co., Inc. v. Reddy Buffaloes Fire Pump, Inc.
                           Our File No.: 3589-656328

         Dear Sir or Madam:

                   I have enclosed the following documents for filing:

                   1.   Civil Action Complaint
                   2.   Civil Cover Sheet;
                   3.   Civil Action Designation
                   4.   Corporate Disclosure Statement
                   5.   Case Management Track Designation

                I have also enclosed a disk containing the documents along with a check in the amount of
         $400.00 representing the cost to commence this action.

                Please return a time-stamped copy to the undersigned in the self-addressed, stamped
         envelope provided.




    PENNSYLVANIA o NEW JERSEY o WESTVIRGINIA o DELAWARE o MARYLAND o WASHINGTON,DC o NEWYORK o VIRGINIA
             Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 5 of 31



           Thank you for your assistance. If you have any questions, please do not hesitate to
    contact me.

                                         Very truly yours,



                                         John M. Campbell

    JCA/lm6
    Enclosures




PENNSYLVANIA o NEW JERSEY o WEST VIRGINIA o DELAWARE o MARYLAND o WASHINGTON, DC o NEW YORK o VIRGINIA
            Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 6 of 31



                      .UNITED STATES DISTRICT COURT
                 FO~ THE EASTERN DISTRICT OF PENNSYLVANIA

S.A. COMUNALE CO. INC.
2900 Newpark Drive                               JURY TRIAL DEMANDED
Barberton, OH 44203,
                     Plaintiff
       v.
                                                  NO.                  2219
REDDY-BUFF ALOES FIRE PUMP, INC. a/k/a
REDDY-BUFF ALOES PUMP COMPANY, INC.
a/k/a BUFF ALOES FIRE PUMP, INC.
I Dixie Drive
Baxley, GA 31513

and

LaCROSSE ENGINEERING, LLC.
3455 Peachtree Industrial Boulevard
Suite 305-268
Duluth, GA 30096,
                     Defendants
              Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 7 of 31




                        ..'"'~ UNITED ST ATES DISTRICT COURT
                    FOR TnE EASTERN DISTRICT OF PENNSYLVANIA


S.A. COMUNALE CO. INC.
2900 Newpark Drive                                            JURY TRIAL DEMANDED
Barberton, OH 44203,
                     Plaintiff
         v.

REDDY-BUFFALOES FIRE PUMP, INC. a/k/a
                                                              NO.
                                                                           19          2219
REDDY-BUFFALOES PUMP COMPANY, INC.
a/k/a BUFFALOES FIRE PUMP, INC.
I Dixie Drive
Baxley, GA 31513

and

LaCROSSE ENGINEERING, LLC.
3455 Peachtree Industrial Boulevard
Suite 305-268
Duluth, GA 30096,
                     Defendants

                                 CIVIL ACTION COMPLAINT

         Plaintiff, S.A. Comunale Co., Inc., by and through its attorneys, Cipriani and Werner,

P.C., hereby files the within Civil Action Complaint and avers as follows:

                                             PARTIES

         I.      Plaintiff, S.A. Comunale, Co., Inc., (hereinafter "Comunale") is a corporation

organized and existing under the laws of the state of Delaware with a principal place of business

at 2400 Newpark Drive, Barberton, OH 44203.

         2.      Defendant, Reddy-Buffaloes Fire Pump, Inc., a/k/a Reddy-Buffaloes Pump

Company, Inc., a/k/a Buffaloes Fire Pump, Inc., is a corporation organized and existing under the

laws of the state of Georgia with a principal place of business at 1 Dixie Drive, Baxley, GA

31513.
             Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 8 of 31




       3.       Defendant, Lacrosse Engineering, LLC, is a limited liability corporation

organized and existing under the laws of the state of Georgia with a principal place of business at

3455 Peachtree Industrial Boulevard, Suite 305-268, Duluth, GA 30096.

       4.       At all times relevant hereto, plaintiff, S.A. Comunale, was under contract to

install and commission a fire suppression system in the Comcast Technology Center, a new 62

story high-rise building being constructed in Philadelphia by Liberty Property Trust.

       5.       At all times relevant hereto, defendant, Reddy-Buffaloes Fire Pump, Inc.,

(hereinafter "RB Pump") designed, manufactured and placed in the stream of commerce heavy-

duty fire pumps for the purpose of delivering water at a certain pressure to the upper floors of

high-rise buildings as part of an overall fire suppression system.

       6..      At all times relevant hereto, defendant, RB Pump sold two such pumps, Serial

Nos. 15-F3423-TF5 and 15-F3422-TF5, to S.A. Comunale in connection with the fire

suppression system Comunale was installing the Comcast Technology Center.

       7.       At all times relevant hereto, defendant, LaCrosse Engineering, LLC, was an

engineering firm which participated in the inspection, testing and commissioning of the fire

pumps in question as an agent and/or representative of the manufacturer, RB Pump, and which

certified to the readiness of the pumps for operation in the overall fire protection system.

       8.       Approximately one year after installation, and prior to formal commissioning of

the building, the aforementioned fire pumps failed, resulting in extensive cost to Comunale in the

form of repairs, replacement, delays, and other incidental costs associated with maintaining the

fire protection system in the building.

       9.       The failure of the pumps was due to the negligence, breach of express and implied

warranties and negligent misrepresentations of the defendants as more fully set forth below.
          Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 9 of 31




                                         JURISDICTION

        10.    This Honorable Court has jurisdiction over this lawsuit under 28 U.S.C.§ 1332 as

the plaintiffs and defendants are citizens of different states and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

        11.    Venue is proper in the United States District Court for the Eastern District of

Pennsylvania pursuant to 28 U.S.C. § 1391.

                                  FACTUAL BACKGROUND

        12.    In January, 2014, Comunale was retained by Liberty Property Trust, the owner of

a property located at 1800 Arch Street in Philadelphia, to install the fire protection system in the

Comcast Technology Center, a new high rise planned for that site.

        13.    The specifications for that building required heavy-duty pumps to provide water

to the fire protection system in the upper floors of the 62 story building.

        14.    On or about June 30, 2015, Comunale purchased two fire pumps, Serial

Nos. 15-F3423-TF5 and 15-F3422-TF5, from defendant, RB Pump, for the sum of $234,108.00.

A copy of the purchase order is attached hereto as Exhibit "A".

        15.    The aforementioned fire pumps were rated at 750 gpm@535 psi and were

warranted by RB Pumps as sufficient to handle the load required for this fire protection system.

        16.    In the purchase order, RB Pump warranted as follows:

                5.    Warranties: Seller expressly warrants that all the materials and
       articles covered by this Order and other description or specification furnished by
       Buyer will be in exact accordance with such Order, description or specification
       and free from defects in material and/or workmanship, and merchantable. Such
       warranty shall survive delivery. and shall not be deemed waived either by reason
       of Buyer's acceptance of said materials or articles or by payment for them. Any
       deviations from this Order or specifications furnished hereunder, or any other
       exceptions or alternations must he approved in writing by Buyer's Purchasing
       Department. If any of Seller's products are found, at any time, to be defective in
       material or workmanship, or otherwise not in conformity with Buyer's
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 10 of 31




       specifications, Buyer shall, in addition to any other rights which it may have
       under warranties or otherwise, have the right to reject and return such goods and
       to cancel other pending Purchase Orders without charge, at Seller's expense.
       Defective or non-conforming products may not be replaced by Seller without
       Buyer's written authorization. Buyer's right of rejection shall survive this Order
       and shall not be deemed waived by delivery or acceptance of, or payment for, the
       products and services.

       17.      Following installation of the pumps, defendant, Lacrosse Engineering, by and

through its principal, agent, and/or employee, Wills Lacrosse, P.E., oversaw the alignment,

testing and commissioning of the pumps.

       18.      In February of 2017, Mr. LaCrosse traveled to Philadelphia to test and align the

pumps with the pump engines.

       19.      In a February 23, 2017, "Job Report" to RB Pump, Mr. Lacrosse identified the

following deficiencies in the pumps:

                1.     Parallel and angular alignmentfrom the factory is "not good"
               2.      "Horrible" horizontal angularity.
               3.      Misalignment which was over six times the acceptable maximum limits
       reflecting "very poor workmanship on our end. "
               4.      Falk Coupling installed with bolts placed in backwards;
               5.      Falk Coupling which was not greased properly, nor was the proper grease
       used;
               6.      Coupling guard from the engine to the gear did not fit properly causing the
       local contractor to modify our guard to fit;
               7.      Cooling line strainers clogged with rubber debris;
               8.      Key slot on the Falk Coupling cut too wide for the key;
               9.      Gland retention bolt not seated properly;
                10.    Bolts inadequate to properly seat and secure the pumps to prevent
       vibration.

A copy of Mr. LaCrosse 's February 23, 2017 "Job Report" to RB Pumps is attached hereto as

Exhibit "B. "


       20.      Despite the above defects and workmanship deficiencies, Mr. Lacrosse issued a

second Job Report to Comunale and others on the same day, indicating that the system was ready
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 11 of 31




for the commissioning performance test and failing to identify any of the deficiencies relayed to

RB Pump that same day. A copy of Mr. LaCrosse 's second "Job Report" to Comunale, also

dated February 23, 2017, is attached hereto as Exhibit "C."

       21.     Mr. Lacrosse further continued to misrepresent the extent of the problems and the

repairs necessary to make the pumps operational in an email on May 2, 2018 to Chad Brewer

(RB Pump) and Steven Johnson in which he stated that, "Our repair list is different than the one I

sent to Joe (Comunale) this morning. I did not need to tell him that I was to fix the key slot nor

increase set screw size and dimple the shaft." A copy of the May 2, 2018 email.from LaCrosse is

attached hereto as Axhibit "D. "

       22.     In early May, 2018, Comunale was experiencing issues with the pump, including

sparking of the engine coupling, which were relayed to both RB Pump and Wills Lacrosse.

       23.     Neither RB Pump nor Wills LaCrosse took any action to identify or resolve the

issues raised by Comunale.

       24.     On June 6, 2018, the pumps failed completely, resulting in a total loss of fire

protection capability to the upper floors of the building.

       25.     Examination of the pumps after the failure revealed extensive damage to the

thrust bearings and pump shafts in both pumps, along with heat damage to surrounding parts.

       26.     It was determined after the failure that the thrust bearings and shafts were

inadequate to withstand the load that was expected of this equipment and that the pumps were

drastically out of alignment and well beyond permissible parameters, most likely due to the fact

that they were not properly anchored.
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 12 of 31




        27.    All of the above issues were clearly documented by Mr. Lacrosse in his February

23, 2017, Job Report and were therefore, known and/or foreseeable to Mr. Lacrosse and RB

Pump during the commissioning and inspections of the pumps.

        28.    In addition, the pump impellers on at least one of the units was severely damaged

indicating defective design and/or manufacture of the impeller by RB Pump.

       29.     Despite this knowledge, Comunale was not made aware of these issues and

continued to operate the pumps.

       30.     As a result of the failure of the pump equipment, Comunale was forced to supply

2417 fire watches for the upper floors of the building for several months while it attempted to

secure the repair and/or replacement of the equipment by RB Pump and/or Lacrosse

Engineering.

       31.     As a result of the failure of the pumps, Comunale was also required to expend a

great deal of money and personnel time to determine the reason for the failure and to secure the

repair of the equipment or replacement equipment, including payment of transportation costs to

move the equipment between Philadelphia and Georgia so that RB Pump could determine the

cause and/or remedy for the failure.

       32.     As a result of the failure of the pumps, Comunale was required to expend

significant amounts of money to vendors and other contractors to remediate the problem and to

reinstall the equipment, including LaCrosse Engineering, which charged Comunale to have Mr.

Lacrosse to come to Philadelphia to reinstall the replacement equipment.

       33.     As a result of the failure of the pumps, Comunale incurred incidental costs and

delays in the completion of its contract with Liberty Property Trust and the general contractor, all

to the detriment of its reputation and good will.
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 13 of 31



       34.     As a result of the failure of the equipment, Comunale sustained losses in excess of

$400,000.00 relative to the event, not including attorney's fees and other costs to which

Comunale might be entitled.

                                            COUNT I

        PLAINTIFF v. DEFENDAST, REDDY-BUFFALOES FIRE PUMPS, INC.

                              BREACH OF EXPRESS WARRANTY

       35.     Plaintiff hereby incorporates by reference the preceding paragraphs contained in

this Complaint as if same were fully set forth herein at length.

       36.     Defendant, Reddy-Buffaloes Fire Pumps, Inc., sold the products in issue to the

plaintiff, Comunale, and delivered those products on or about July 7, 2015. The units were

installed in or about 2017.

       37.     Defendant, RB Pump, expressly warranted the merchantability of the products

and further warranted that they would be free from all defects in material and/or workmanship.

See Exhibit "A. "

       38.     Plaintiff, Comunale, notified defendant, RB Pump, immediately of its breach of

warranty upon failure of the equipment on June 6, 2018.

       39.     Plaintiff, Comunale, relied upon the warranties made by defendant, RB Pump,

both written and verbal, that the products were merchantable and free from defects in either

materials or workmanship.

       40.     The losses sustained by Comunale as described above were due to the sale by RB

Pump of defective products which were not suitable for their intended purpose and that were

manufactured contrary to the warranties made by defendant, RB Pump.
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 14 of 31



       41.     Defendant, RB Pump, represented that the pumps it manufactured were suitable

for heavy-duty fire protection situations consistent with the specifications of the Comcast

Technology Center.

       42.     The subject pumps failed less than three (3) months after the inspection by

Lacrosse Engineering and after limited use, which clearly evidenced that the products were not

suitable for this particular project as represented by the defendants.

       43.     The subject pumps were unfit for the purposes intended and contained defects in

both materials and workmanship, and therefore plaintiff is entitled to recovery of the purchase

price and/or cost of replacement of the pumps, whichever is greater, and any and all resulting

consequential damages.

       44.     As a result of the foregoing, defendant, RB Pump is liable to the plaintiff for the

breach of express warranties.

       45.     As a result of defendant's breach of warranty, plaintiff suffered significant losses,

including cost of replacement, repair, personnel time to remedy the lack of fire protection and to

restore the fire protection system to comply with its own contract with the building owners and

contractor.

       46.     As a result of defendant's breach of warranty, and failure to remedy said breach,

plaintiff, Comunale, has been obligated to spend significant amount of personnel and attorney

time to remedy the situation and pursue defendants for recovery of those damages.

       WHEREFORE, plaintiff, S.A. Comunale Co., Inc., hereby demands judgment in its favor

and against defendants for compensatory damages together with costs, interest, attorney's fees

and any other damages allowed by law.
          Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 15 of 31



                                             COUNT II

                   PLAINTIFFv. REDDY-BUFFALOES FIRE PUMP, I:SC.

                               BREACH OF IMPLIED WARRANTIES

        4 7.    Plaintiff hereby incorporates by reference the preceding paragraphs contained in

this Complaint as if same were fully set forth herein at length.

        48.     Pursuant to the Pennsylvania Commercial Code, 13 Pa. CS.§ 2314-2315,

defendant, RB Pump, impliedly warranted the merchantability of the product and its fitness for a

particular purpose.

        49.     Defendant, Reddy-Buffaloes Fire Pumps, Inc., sold the products in issue to the

plaintiff, Comunale, and delivered those products on or about July 7, 2015. The units were

installed in or about 201 7.

        50.     Defendant, RB Pump, impliedly warranted the merchantability of the products

and that they were fit for the particular purpose in this project.

        51.     Plaintiff, Comunale, notified defendant, RB Pump, immediately of its breach of

warranty upon failure of the equipment on June 6, 2018.

        52.     Plaintiff, Comunale, relied upon the implied warranties made by defendant, RB

Pump, that the products were merchantable and fit for a particular purpose.

        53.     The losses sustained by Comunale as described above were due to the sale by RB

Pump of defective products which were not suitable for their intended purpose and that were

manufactured contrary to the implied warranties made by defendant, RB Pump.

        54.     Defendant, RB Pump, impliedly warranted that the pumps it manufactured were

suitable for heavy-duty fire protection situations consistent with the specifications of the

Comcast Technology Center.
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 16 of 31



       55.     The subject pumps failed less than three (3) months after the inspection by

LaCrosse Engineering and after limited use, which clearly evidenced that the products were not

suitable for this particular project as represented by the defendants.

       56.     The subject pumps were unfit for the purposes intended and contained defects in

both materials and workmanship, and therefore plaintiff is entitled to recovery of the purchase

price and/or cost ofreplacement of the pumps, whichever is greater, and any and all resulting

consequential damages.

       57.     As a result of the foregoing, defendant, RB Pump is liable to the plaintiff for the

breach of implied warranties.

       58.     As a result of defendant's breach of warranty, plaintiff suffered significant losses,

including cost of replacement, repair, personnel time to remedy the lack of fire protection and to

restore the fire protection system to comply with its own contract with the building owners and

contractor.

       59.     As a result of defendant's breach of warranty, and failure to remedy said breach,

plaintiff, Comunale, has been obligated to spend significant amount of personnel and attorney

time to remedy the situation and pursue defendants for recovery of those damages.

       WHEREFORE, plaintiff, S.A. Comunale Co., Inc., hereby demands judgment in its favor

and against defendants for compensatory damages together with costs, interest, attorney's fees

and any other damages allowed by law.
           Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 17 of 31




                                              COUNT III

        PLAINTIFF v. DEFENDANTS, REDDY-BUFFALOES FIRE PUMP, INC., AND

                                   LaCROSSE ENGINEERING

                             NEGLIGENT MISREPRESENTATION

         60.    Plaintiff hereby incorporates by reference the preceding paragraphs contained in

this Complaint as if same were fully set forth herein at length.

         61.    Prior to the failure of the subject pumps, representatives of LaCrosse Engineering,

LLC, including but not limited to its principal, Wills LaCrosse, inspected, tested and performed

alignment on the subject pumps and found numerous deficiencies in the manufacture,

workmanship and materials utilized.

         62.    Wills LaCrosse communicated these deficiencies to RB Pump in a Job Report on

February 23, 2017. See Exhibit "B".

         63.    Despite these numerous and serious problems with the workmanship and design

of the pumps, neither Mr. Lacrosse, nor RB Pump, communicated these issues to Comunale so

as to prevent the potential failure of the units in the future.

         64.    In fact, Mr. Lacrosse negligently omitted these deficiencies when he issued a

second Job Report that same day to Comunale and approved the pumps for further testing and

operation. See Exhibit "C."

         65.    The potential failure of the pumps was clearly foreseeable to LaCrosse

Engineering and RB Pump at the time of Mr. LaCrosse's inspection and commissioning and

Mr. Lacrosse and RB Pump owed a duty to Comunale to relay any and all deficiencies at that

time.
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 18 of 31



       66.     Defendants, Lacrosse Engineering, LLC, and Reddy-Buffaloes Fire Pump, Inc.,

negligently misrepresented the condition, functionality and workmanship of the pumps in

question which caused Comunale significant damages in the repair, replacement of the pumps

and protection of the subject building.

       67.     Defendants' misrepresentation of the condition of the pumps and/or their ability

to perform as warranted, caused plaintiff to suffer the losses outlined above.

       WHEREFORE, plaintiff, S.A. Comunale Co., Inc., hereby demands judgment in its favor

and against defendants for compensatory damages together with costs, interest, attorney's fees

and any other damages allowed by law.



                                           COUNT IV

                      PLAINTIFF v. LaCROSSE ENGINEERING, LLC

                                          NEGLIGENCE

       68.     Defendant, Lacrosse Engineering, LLC, represented to plaintiff that it was

qualified to inspect, commission and operate said pumps and to identify any operating or

manufacturing deficiencies.

       69.     Defendant, LaCrosse Engineering, was negligent in failing to identify and/or

rectify deficiencies in the manufacturing or installation of said pumps which resulted in the

failure of the pumps and the damages sustained by the plaintiff.

       70.     Prior to the failure of the subject pumps, representatives of LaCrosse Engineering,

LLC, including but not limited to its principal, Wills Lacrosse, inspected, tested and performed

alignment on the subject pumps and found numerous deficiencies in the manufacture,

workmanship and materials utilized in the manufacture of the subject pumps.
          Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 19 of 31



        71.     Wills Lacrosse communicated these deficiencies to RB Pump in a Job Report on

February 23, 2017. See Exhibit "B".

        72.     Despite these numerous and serious problems with the workmanship and design

of the pumps, neither Mr. Lacrosse, nor RB Pump, failed to recognize the significance of the

issues and failed to either remedy the issues or communicate the issues to Comunale so as to

prevent the potential failure of the units in the future.

        73.     In fact, Mr. LaCrosse negligently omitted these deficiencies when he issued a

second Job Report that same day to Comunale and approved the pumps for further testing and

operation. See f..xhibit "C."

        74.     Based upon the February 23rd Job Report, the potential failure of the pumps was

clearly foreseeable to Lacrosse Engineering and RB Pump at the time of Mr. LaCrosse's

inspection and commissioning and Mr. Lacrosse and RB Pump owed a duty to Comunale to

relay any and all deficiencies at that time.

        75.     Defendants, Lacrosse Engineering, LLC, and Reddy-Buffaloes Fire Pump, Inc.,

negligence in failure to notify Comunale of the condition, functionality and workmanship of the

pumps in question, or failure to remedy the conditions caused Comunale significant damages in

the repair, replacement of the pumps and protection of the subject building as outlined above.
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 20 of 31



       WHEREFORE, plaintiff, S.A. Comunale Co., Inc., hereby demands judgment in its favor

and against defendants for compensatory damages together with costs, interest, attorney's fees

and any other damages allowed by law.

                                             Respectfully submitted,

                                             CIPRIANI & WERNER, P.C.


                                     By:    lslcbhn cir 6>~1/
                                             John M. Campbell (JC1088)
                                             Darren L. Harrison
                                             450 Sentry Parkway West, Suite 200
                                             Blue Bell, PA 19422

                                             Attorneys for Plaintiff,
                                             S.A. Comunale Co., Inc.
Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 21 of 31




EXHIBIT A
     Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 22 of 31
                                                                                                     ~ c..
                                                                                                       s~
                                                                                                                       ,         v~  /l ,   ,~ II8'

                                                                                                             ?->"'ca\ C....

Equal Opportunity Employer
                                                                                               PURCHASE ORDER

                                                                                             DATE       I    P.O. Number
                                                                                           6130/2015    I        298324


SELLER                                    BUYER                                      SHIP TO

Attention Steven Johnson                  SA Comunale Philadelphia                   Attention Joe Klczek
Buffaloes Fire Pump Inc.                  603 Ryan Avenue                            SA Comunale Philadelphia
1 Dixie Drive                             Vlkstv11le. NJ 08093                       603 Ryan Avenue
POBox557                                 Phone (800)299-9216                         'Nest.ville. NJ 08093
Baxley. GA 31513                         Fax (856)848-1175
Phone 912-367-6345 x308
Fax.912-367-5024
                                                     IMPORTANT
 Read all tenns and conditions on front and other pages. Only such terms and conditions shall constitute the agreement
                                                  between the parties

         Falcon Ticket Number                             Ordered By                              Date Required
                                                   tonya sole@comunale com                             10/5/2015
         Job/Equipment Number                              Job Name                                  Area of Fab
                 56072065                                 COMCAST2                             HOLD FOR APPROVAL

                                                                                        ·----------
Part
                                           Description                                    Quantity           Rate          Amount
Number

XX        Fire Pumps - Per Attached Quote (Dated 11121/14} With Comments                          2$118.616 50 $237,233 00
XX        Rev #1 - Equipment revised per owner review dated 08/11115 and Reddy-
                                                                                                             $000           $000
          Buffaloes revised submittal dated 08/12/15
XX        Attached "Consent to Assignment and Assumption" must be signed and
                                                                                                             $0.00          $0.00
          returned
XX        Rev 2 - Delete Fuel Oil Tanks                                                           2 ($3.750.00}        ($7.500.00)
XX        25% Restock Charge for the Tanks                                                        1 $1.875 00            $187500
XX        Shipping Costs to be Adjusted                                                           1       $0.00              $0 00
XX        S A. Comunale Co . Inc. to Arrange Carrier to Prckup Fire Pumps for Delivery            1       $0 00              $000




                                                                                                       Sub Total $231,608 00
                                                                                                       Tax Rate
                                                                                                                       $000
                                                                                                            0%
                                                                                                        Shipping
                                                                                                                   $2.500 00
                                                                                                          Costs
                                                                                                                     ======-====z
                                                                                               Purchase Order
                                                                                                               5234 108 00
                                                                                                        Total:     ·
                                                                           ·-   -A~,.-------~-~---------




Notes for Purchase Order:
Please contact Joe Kiczek directly@ 330-352-8803, regarding ship date. shipping address. etc.


                                                                                Buyer
Seller
                                                                                 A
      Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 23 of 31


                                                                                '

                                                I'\   ....- •
                                               - __,\&-----
    By
                                               Jeff Klein. Purchasing Manager
    Please visit our webs•te at




)
                  Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 24 of 31

                                                                                                                                                                \
r   \




         TERMS AND CONDITIONS
              1       Acceptance Any deivlery pursuant to thts purchase order (Order) shal be conclusively deemed acceptance of the Order and
                      terms and conditions thereof The materials. products. goods or services rovered by this Order shal be referred to as the
                      "goods". Al goods shal be receiVed subjed to Buyer"S right of inspection and rejeetlOn. DefectiW goods or goods not in
                      accordance with Buyer's specifications win be held for Set1er·s instrudion at Seller's risk and 'I Seier so direas. wll be returned at
                      Seler"s expense. If inspection dlsdoses that part of the goods received iill't! not in accordance with Buyer's spedllcatt0ns. Buyer
                      shal have the right to cancel any unshipped portion of the Order Payment for goods on this Order prior to Inspection Shall not
                      constlute acceptance thereof and IS without prejudice to any and al dams that Buyer may have against Seller
              2       Priee Seier agrees to invoice Buyer in accordance with the prlee stated in thlS Order Invoices must be rendered In dupllcate not
                     later than the day following shipment. Seier shaD attach a bllf of lading or express receipt to each invotce It Seller fails to issue an
                     11woiee. I IS agreed that the price wl be that stated in thlS Order If a prk:e IS not stated i1 this Order, it is agreed that the goods
                     shall be blled at the pnce last quoted. or biled at the prevailing market prk;e, whichever ts lower This Order must not be Med at
                     a higher price than last quoted or charged withoot Buyer's spedf'tc written authOlizatiOn In the event Seller chilll'ges a higher price
                     than specified in the Order. Buyer shal not be responsible for payment until Seier re-invoiees at the proper prlee No additional
                     charges of any kind. indudlng charges for boxing. packing, cartage or other extras wil be alowed unless specifically agreed to in
                     writing In advance by Buyer Even though SeJer's quoted priee may Include freight, startup and other Similar nontaxable items. al
                     inVOices must be lemiZed so that freight, startup and other nontaxable Items can be Identified.
             3.      Payment H is understood that the cash discount periOd will date frorn the receipt of goods or from the date of the inVOtee.
                     whichever iS later C. O D Shipments wll not be accepted. Drafts will not be honored
             <4      Derivery lnstruc!IO!ls: Seller agrees to deliver materials stated in this Order by the date and price stated in this Order Seller owns
                     the materials stated In thiS Order untl actual deivery to Buyer Packing slips must be lnduded tn all Shipments and the last copy
                     must state "ORDER COMPLETED • The Order number must be shown on eac:h package. pac:king slip and invotce Deliveries
                     must be made to Buyer's receMng room. not to i"ldMduals or departments. The spedllc quantity ordered must be deliwred in tun
                     and not be changed wlhout Buyer's consent In writing. If multiple orders are sent under a Single Padcing slip, then Seller must
                     reference each indMdual purchase order number /vly unauthorized quantity IS subjeCt to Buyer's reiediOn and return at Seller's
                     expense
             5      'Marrantles: Seller expressly warrants that aD the materials and artdes rovered by thlS O<'der or other desaiption or specification
                     furnished by Buyer wil be In exact accordance with such Order. desaiption or speeiflcatiOn and free from defects in material
                     and/or workmanShip. and merchantable Sueh warranty shal surl/lve dell\<ery. and Shan not be deemed wai\'ed either by reason
                     of Buyer's acceptance of said materials or artldes or by payment for them Any deviations from thts Order or specltlcatlons
                     furnlShed hereunder. or any other exceptions or alteratlOllS must be approved in writing by Buyer's Purchasing Department If any
                    of Seler's products are found, at any time. to be defedive In matenal or workmanship, or otherwise not in ronformity with Buyer's
                     specfficatlOllS. Buyer shal. in addAIOn to any other rights which It may have under warran!Jes or otherwiSe, have the right to rejed
                    and return sud'! goods and to cancel o1her pending Purchase Orders without charge, at Seller's expense Defedive or
,)           6
                     nonconforming produds may not be replaced by Seller Without Buyer's written authoriZatiOn. Buyer's right of rejediOn shal
                    survive thiS Order and shal not be deemed walYed by delivery or acceptance of. or payment for. the products and services.
                  Patents. Seier warrants the material purchased hereunder does not Infringe aoy letters patent granted by the United States and
                     Seller co11enants and agrees to save harmless and protect Buyer. itS successors. assig!ls. rustomers and users of Its product.
                    agairnlt any claim or demand ba$ed upon such infrfOgement, and arter notice. to appear and defend at ts own expense any such
                    suits at law or in equity arlSlllQ therefrom
             7    Fair Labor Standards Ad Seller agrees that goods Shipped to Buyer under thlS Order wfl be produced Ill compliance with the
                    Fair Labor Standards Act.
             8.   Appicabde Laws. Seller represents !hat the merchandise covered by thiS Order rs not belng sold or pnced In viOlatton or any
                    federal, state or local law
             g    Cancelatt0n. Buyer reserves the right to cancel an or any part of the undelivered portiOn of thlS Order if Seller does riot make
                    dellveries as specified, time being of the essence of thiS Order and contract. or if Seller breaches any of the terms hereof
                    ineluding. without !imitation. the warrant>es ot Seier Seiter adlnowledges that Buyer's productt0n schedules are based upon
                    Seller's rommitment flat materials and servlces wil be dellllered to Buyer on dates specified herein. Time IS and shal remall'l ot
                    !he essence If deliveries pursuant to this Order will not be made at the time agreed upon. Buyer reserves the right to cancel the
                    Order. purchase the Items rontalned 111 this Order elsewhere and to hold Seier accountable therefore Deliveries that are !ate or
                    Ill greater or lesser quantities tnao ordered or are nonconforrning may be returned b'f Buyer without charge. at Seler's expense
             1O   Interpretation of Contract and Assignments This Order and contract shal be construed according to the laws of the State of
                    OhlO. This Order and contract may not be aSS!gned without Buyer·s written consent. Any actiOn ar!Si'lg out of thlS purchase
                   order must be brought 11'1 the state a:iurts bcated in Summtt County. Ohio Seller consents that thOse rourts will have personal
                   iJriSdlctlon over Seller wtth respect to any suCh adt0n
             11   Buyer's Purdlase Order Controls The Terms & Conditions of Buyer's Purchase Order rontrol. Buyer does not accept or agree to
                   any counteroffers. proposals. terms or conditions contained 1r1 any Seller's ac:ktloWledgement. acceptance. ronfJrmatioll or the
                   like. The Terms & CondttiOns of Buyer's Purchase Order prevail and rootrol in the event of any perceived conflict of terms.

        E.nd of Terrns and Conditions or Buyer's Purchase Order
Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 25 of 31




 EXHIBITB
         Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 26 of 31


.
...
  ~




                Job Report: Comcast Tower, 1800 Arch St, Philadelphia, PA
                                                 Work Perfonncd: 212312017

                                                      Pump llllpectloa

          RB Pump, SN: l'·P3423-TF.5, 6ldIF, 750gpm@S3Spsi, S80psi/34Spsi, CCW, 14.75"dia, 3120rpm.
          Cummins CFPI~FIO (QSX15), SN: 79869919, 488HP@2100tpm, To1'llltedl Controller Zl447!1,
                  De'.Re Gear Drive, 1:1.4.SSgearrario, WausJ", LF-N4SB-Ml ~valve

         RB Pump. SN: IS-F3422-TF5, 1.S(}apm@S3Spsi. CCW, Cummins CFPISE-FIO, Tomatech Controller
                                Zl44780, De'Ran Gem' drive, 1:1.455 gear ratio


                                         1S-F34l3 - FACTORY Comments
            1.) BAD ALIGNMmrr. The piuallcl ~d angular alignment trom the f.actbl:y was not good. I needed
                  to lower tho engino to achieve angular eligmnent Shims Were found but n ot enough but the
                  engine could not be lowered. I bad to tilt the pump using hydraulic jacb on tho pump and
                 connected piping to get it angled properly. The horizontal anguluity was also bonible and
                 rcqWred the engine to be shifted by over 1-112" at the back of the engine. I bad to get a hot work
                 permit, use a cutting torch, and cut (4) new holes in the base to solve this problem. This extra
                  work could have been avoided ifit was properly I.Ii~ at the FACTORY. REMEMBER. -
                 FALK couplings require a max mis-alignment of .OOS " patallol or angular!! We sent out a product
                 that was 6 times over that limit! It reflects Very poor workmanship on our end.
           2.) TM Falk: Coupling was installed ~th the bolts placed in blckwafds.
           3.) The Falk coupling was not grc;ased properly nor was the proper grease used. 'Ibis coupling
                 requires vezy special grease. I had none in the field. I just added 3X more non-special grease to get
                 the correct lubrication coverage. On every Falk coupling in tho future •.•. Use their special grease
                 and apply the proper amount. Customers have no clue whero to get tho speclal grease. The
                 couplings heat up if'tho proper amount is not used.
          4.) As before on the other unit, the coupling guard from the engine to the gear did not fit properly.
                The local Contraetor had tom~ our guard to fit
           S.) I would like to recommend that oa every diesel tallft tested ht the ftlture we check our cooling
                 line stminers for debris before shipping!!! This engine's cooling line was clogged with bits of
                rubber debris that looked as though it bad come from an old gl$kct from our test pit. The debris
                blew out the strainer and dmnaged the pressure regulator. I indicated that the material was from
                their piping system. If we check our strainers, then we can be I  00-"  positive that the debris did not
                come from our test pit.
          6.) The key slot an the Fallc coupling was cut too wide for the key. The measured dimension was
                .341". Tho key was a 3/8" key. The shaft key slot was cut correctfy and the key was tight. The
                .016" of slop between the key and the coupling allows the coupling hub to wiggle by ~" on it.s
                OD. The two set screws were tightened as much a poosibJe in order tQ keep it from wiggling. I
                did not have time to fabricate' a special "step" key to take up the slop. Ifyou arc concerned about
                this mistake we could send someone~ up to the site to correct the condition.
      7.) Hydrostatic Tesfl The pump discharge pressure was 620psi. At 620psi leaks developed at the parting
          flange gasket and in the cavity at tho gland bolt. Tho gland retention bolt was not seated properly since
          the area under the bolt head was not spot-faced. The bolt is too close to the side of the casing. Whim
          you build the next unit, please have this area spot-faced and do a hydro test that will match what the
          customer will experien~ when the City Supply pressure is added.


      Signed: _ _lt)dft. ~ P.E.
Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 27 of 31




 EXHIBITC
  Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 28 of 31




          Job Report: Comcast Tower, 1800 Arch St, Philadelphia, PA
                                        Work Performed: 2/23-25/2017

                                               Pamp ln1pectio11

    RB Pump, SN: 1S·F3423·TFS. 6xSTF, 7S()gpm@S3Spsi, SSOpsi/34Spsi. CCW, 14.7S"dia, 3120rpm,
    Cwnmins CFPISB-FlO (QSX15). SN: 79869919, 4SIHP@2100rpm, Tomatech Controller Zl"7Sl,
                               D'Ran Gell' Drive, I: l .4SSgear ratio

   RB Pump, SN: 1S-F3422-1FS, 7S0gpm@S3Spsi, CCW, CUmmins CFPISE-Ft 0, Tomatcch Controller,
                       600psi tnmsduccr, D'Rln Gear drive, 1:1.4.55 gear ratio

                                             Work Performed

 02123 - F3423: 7AM-6PM

This fire pump operates at 3120rpm and is driven by a Cummins engine at 21 OOrpm through a speed
incrasing gear drive mounted between them.

The visual inspection was good.

The alignment~ was begtm. The final alignment IJI!Ounts achieved are as follows: pump to gcar-
.008pmlle!@9de& &·:Ql0@90degangular; gear to engine- .012..parallel@Odeg, .OlOmgular@Ode& Tho
pump hg.d to be ·~Mi&ht.IY. The enainc Md to be {!·located horizontally bX J.25 and all new holes cut
into the ba.w to secure tbc engine. Initial aligmnent was .021 "parallel(engine to gear), .OlS"parallel(gear to
pump), .OSO"lngUlar (engine to gear), IIld .020"angular (gear to pump). The Falk alignment requirements
require installation to~ .OOS" for parallel & angular with a field limit of .Ol6" 111gular and parallel. The
hub spacing target clffittnsion is .125". The closest spacing the engine to gear achievable was .190". The
gear to pump was .125".

The Cummins Tech was at the site and JX'CParcd the engine for an initial start. nc fittings (3/4"m-
IlCxlfl"Fnpt) were' supplied by the Cummins Tech in order to connect from the engine to the fuel piping.
The flex lines from the engine to the fuel piping were not the ones provided with the original engine
package. The grout will be placed later. The pump 111.d gear were ready for engine starting by the afternoon.

The unit was started and operated for 1 short period of time. All systems were checked and the unit was
performing properly. Shut down was needed due to lack of cooling water. The pwnp and engine require a
minimum of 30gpm of cooling water at shutoff conditions.

The cooling line strainers were opened 11J1d found to be I00% clogged with small pieces of rubber. One of
the strainer screens had failed and allowed additional rubber to infiltrate to the pressure regulator. The
reeuJator was inspected and its strainer was also clogged. All the material was removed and the items were
re-wembled.

When re-running the system, the cooling water was still not sufficient for the system. All lines from the
pump to the loop were checked and found to be clear. A pressure gauge was installed in place of the air
release valve to monitor the pressure after the Vz" pump tap at the cross-over (close to 300psi "" normal &.
un-clogged).

After several more cleanings, the regulator valves were found to be the problem. Both arc recommended to
be replaced. The one with the undamaged screen showed signs of internal corrosion which may have
affected proper operation. The one with the clogged screen had been damaged due to the impact of the
debris. The valves arc a. Size I, Watts, 1", LF-N45B-Ml, set at 60psi.

Until the valves are replaced, the by-pass line valve bas been removed and replaced with a spool piece.
 Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 29 of 31




                                               Comments
 I. Additional debris may still be in the system. All strainers on both unit! should be checked on a re&Ular
     buis wttil the operators 1re confident that the debris bu been removed. Please remember that this
    hi&h HP, hip pressure system requires much more cooling water thlJl normal systems. A five minute
    delay in providing adequate cooling water to the pump is able to elevate iU temperature beyond
     ISOdcg which will starve the engine ofits ability to keep its temperate at its re&Uiated temperature at
     lSOdegF.
2. Because of the coolina issue IDd until tbC cooling water pressure regulating valves vc replaced, it is
    recommended for opcraton to monitor the cooling water very carefully whenever the pump is
    operated. When startin& in automatic mode, personnel must be in-place within S minutes of pump
    operation or risk overheating causing potential system damage.
3. The box drains were piped in galvanized. It is recommended to re-pipe these drains in un-glued PVC
    to allow cue in cINring future clogs. The galvanized piping itself is euy to clog whilo PVC generally
    will remain clog fh,c, NFPA 20 allows use of PVC for this fimctioo.
4. The packing was not adjusted during the initial runs on the 23 111 but was adjusted after testing on the
     2s•.
S.   The raw water cooling lines were shifted during the alignment process. All lines were re-anchored
     before the 2Sth.
6.   The systc~ is !Udy for the commissioning performance test.

               1..-.         .
Signed: _ _to.£~ P.E.
                       ...
                       ~-
Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 30 of 31




 EXHIBITD
                     Case 2:19-cv-02219-PD Document 1 Filed 05/22/19 Page 31 of 31



- "'i   chad brewer
         From:                           Wills Lacrosse <willslac@gmail.com>
           nt:                           Wednesday. May 02. 2018 7:58 AM
                                         Chad Brewer. Steven Johnson; sales
        Subject:                         Fwd: 1800 Arch Street

                                                             ~.q._N~ ~-B
         Guys - Joe called me last night. The building is being turned over in three weeks. He needs help in two areas:

        1) The Cwnmins engine folks need to return to diagnose a governor issue on the engine. They say the engine
        "surges" while running. The local Cummins dealer charges up-front, and Warranty credit never seems to come
        back to reimburse them. They are tired of getting scammed by the Dealer. Can you exert any pressure from
        Wisconsin to the local dealer directly to help with their issue. Remind them that this is the tallest building in PA
        and a very visible project (Comcast headquarters).

        2) They can't diagnose the engine without the pwnp exerting a load to test the governor. Currently the pump is
        not in running condition. Do you want to send me up to PA to fix the pump? From the pictures they took, the
        shaft's paint color changed next to the glands. My guess is that the bearing was cooked from the heat of the
        friction against the bearing housing from the coupling hub. Now, the coupling hub was not able to hold its
        original position from the set screws. I confirm that the set screws were super-tight when I set them at
        Commissioning but I had serious reservations at the time that they would hold considering the forces involved
        from the unit against the small set screws.
   I

          amage needing repair= possible bad bearing+ set screw(s) too small and not dimpled into shaft+ key slot not
         'oper width to contact the key on pump coupling hub + replace worn down bearing cartridge bolts

       To "fix" the damage: Disconnect both couplings and piping to the parallel gear (3hrs), remove the parallel gear
       (estim 300 lbs, 3hrs), pull the pump coupling hub (lhr), pull and replace the IB bearing (3hrs), purchase new
       pump coupling hub with properly sized set screws and proper key slot width (remember my comment about the
       sloppy key on my report (find machine shop to broach the proper key slot width in PA IOhrs), re-assemble all
       parts (possible lOhrs), re-align gear drive to engine and pump (6hrs), dimple new set screws to shaft to hold
       better in place (lhr), test unit (4hr). ------estimated 38hrs of work plus travel and expenses. It's potentially a full
       week of labor in Philadelphia.

       Our repair list is different than the one I sent to Joe this morning. I did not need to tell him that I was to fix the
       key slot nor increase set screw size and dimple the shaft.

       Also, Joe told me last night that the other engine's coupling has also started to generate sparks -

       They essentially have no fire protection in the upper floors of the 80 story building if this is true.

       If you want to pay for my trip let me know... $10,800 for me to fix the one unit.

       I will also need a radial bearing and could use a replacement coupling hub for the pump side.
